DETAILED ACTION
This action is response to application number 16/593,688, amendment and remarks, dated on 03/18/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot in view of the new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 10,470,117 B2 in view of Kim et al. (US 2014/0192780 A1).

Claim 1, Patent No. 10,470,117 claim 11 discloses a method of wireless communication comprising:
establishing, by an access node (AN), a signaling radio link with a user equipment (UE) via a cellular radio access technology (RAT) (claim 11);
receiving, from the UE via the signaling radio link, a connectivity request for establishing connectivity to a data network (claim 11), wherein the connectivity request comprises a connectivity type for establishing the connectivity to the data network (receiving from UE via the signaling radio link, a connectivity request including information such as LAN connectivity, Ethernet frame type, access point name connectivity type; claim 11);
forwarding the connectivity request to a network node (claim 11);
receiving, from the network node, an accept message indicating acceptance of the connectivity request and indicating the connectivity type for establishing the connectivity to the data network (claim 11); and
transmitting, to the UE via the signaling radio link, the accept message in a radio resource control (RRC) reconfiguration message (claim 11).
Patent No. 10,470,117 claim 11 does not disclose “forwarding the connectivity request to a core network mobility management entity (the network node being MME) and receiving, from the core MME an accept message indicating acceptance of the connectivity request”.
Kim discloses forwarding the connectivity request to a core network mobility management entity (the network node being a core MME), receiving, from the core MME an accept message indicating acceptance of the connectivity In step S410, the attach accept message may be transferred from MME 30 to eNB 20. TEID of S-GW 40 for UL data may also be transferred to the eNB 20. The attach accept message may request an initial context setup, such that radio resource setup of a RAN section (between UE 10 and eNB 20) can be initiated”; ¶109).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to forward the connectivity request to a core network mobility management entity and receive, from the core network mobility management entity an accept message indicating acceptance of the connectivity request as taught by Kim to modify Patent No. 10,470,117 claim 11’s method in order to provide a method of accessing via a local network (abstract).

Claim 2, patent No. 10,470,117 claim 11 in view of Kim discloses establishing a data link with the UE based at least in part on receiving the accept message indicating the acceptance of the connectivity request (claim 11).

Claim 3, patent No. 10,470,117 claim 11 in view of Kim discloses forwarding, to the data network, data packets of a data flow between the data link and a function (bridging function) for communicating with the data network (claim 11).

Claim 4, patent No. 10,470,117 claim 18 in view of Kim discloses receiving, from the UE, an RRC reconfiguration complete message indicating successful configuration of a radio bearer based at least in part on the accept message indicating the acceptance of the connectivity request (Kim; RRC reconfiguration complete message indicating successful configuration of radio bearer (setup result of the radio resources); Fig. 4, S411; ¶110-112); and
transmitting, to the core network mobility management entity, a setup response message based at least in part on the RRC reconfiguration complete message (Kim; eNB transmitting to MME, initial context setup response (Fig. 4, S412 ) and attach complete (Fig. 4, S 414); “In step S412, the eNB 20 may transmit a response message to the initial context setup to MME 30. Simultaneously, the radio bearer setup result may be transmitted”; ¶11; “In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20”; ¶112).

Claim 5, patent No. 10,470,117 claim 18 in view of Kim discloses wherein the connectivity type is an Ethernet packet data network (PDN)-type (claim 18).

Claim 6, patent No. 10,470,117 claim 11 in view of Kim discloses wherein the connectivity request comprises a non-access stratum (NAS) connectivity request message (Kim; UE communicating the signaling session management messages to establishing and maintain connection via NAS layer connectivity messages; “NAS is a functional layer for signaling between a UE ).

Claim 7,  patent No. 10,470,117 claim 12 or 13 in view of Kim discloses transmitting, to the core network mobility management entity, an identifier of the UE (claim 12 or 13); and
configuring a function for communicating data packets to the data network, the data packets comprising the identifier, a virtual network tag, or a combination thereof (claim 12 or 13).

Claim 8, patent No. 10,470,117 claim 15 or 17 in view of Kim discloses
receiving a second connectivity request for establishing connectivity to the data network (claim 15 or 17);
forwarding the second connectivity request to the core network mobility management entity (claim 15 or 17);
establishing a data link based at least in part on receiving an acceptance of the second connectivity request from the core network mobility management entity (claim 15 or 17); and


Claim 9, patent No. 10,470,117 claim 11 in view of Kim discloses
transmitting, to the core network mobility management entity, an identifier of the UE associated with the data flow (Kim; step of performing an authentication procedure of the UE by MME, is required transmission of the UE identifier to MME; “In steps S403 and S404, MME 30 may perform an authentication procedure of the UE 10, and may register location information of the UE 10 in HSS 70. In this case, HSS 70 may transmit subscriber information of the UE 10 to the MME 30”; ¶105); and configuring the function with the identifier of the UE (Kim; setting up/configuring a function in eNB to communicate the PDN connection data to the data network; “FIG. 4 is a flowchart illustrating an initial attach operation for implementing 3GPP PDN connection through E-UTRAN”; ¶104).

Claims 10-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims U.S. Patent No. 10,470,117 B2 in view of Kim on basis of similar ground or rejection as presented in regards to claims 1-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-25 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0192780 A1) in view of Vesterinen et al. (WO 2010/127683 A1).

Claims 1, 10, Kim discloses a method of wireless communication (wireless communication system; title) comprising:
establishing, by an access node (AN) (AN/eNB; Fig. 4, el. 20), a signaling radio link with a user equipment (UE) (UE; Fig. 4, el. 10) via a cellular radio access technology (RAT) (RAT type information in regard to session creation request; ¶107) (implicitly establishing a signaling radio link by UE to send attach request; Fig. 4, S401; “Referring to FIG. 4, a UE 10 may send an attach request message to MME 30 via eNB 20 in steps S401 and S402. In this case, the UE 10 may transmit an APN of a desired connection PDN along with the attach request”; ¶104);
receiving, from the UE via the signaling radio link, a connectivity request for establishing connectivity to a data network (receiving, from the UE attach request; Fig. 4, S401; “Referring to FIG. 4, a UE 10 may send an attach request message to MME 30 via eNB 20 in steps S401 and S402. In this case, the UE 10 may transmit an APN of a desired connection PDN along with the attach request”; ¶104), wherein the connectivity request comprises a connectivity type for establishing the connectivity to the data network (UE connectivity request (Fig. 4, S401; Figs. 5-6; If the UE includes a specific APN in a PDN connection request message, the UE attempts to connect to PDN corresponding to the corresponding APN. After one PDN connection is generated, the corresponding specific APN must always be contained in an additional specific PDN connection request message from the UE”; ¶97; Referring to FIG. 4, a UE 10 may send an attach request message to MME 30 via eNB 20 in steps S401 and S402. In this case, the UE 10 may transmit an APN of a desired connection PDN along with the attach request; ¶104; In steps S601 and S602, UE 10 may transmit an attach request message to MME 30 via H(e)NB 20. In this case, the UE 10 may transmit an APN of a desired connection PDN along with the attach request message. LIPA may transmit APN, i.e., LIPA APN of a home based network. H(e)NB 20 may further include CSG ID, HeNB access mode, and an address of the co-located L-GW 50 in information received from the UE 10, so that the H(e)NB 20 may transmit the attach request message to MME 30; ¶122; ¶14; ¶138; table 3);
forwarding the connectivity request to a core network mobility management entity (forwarding the attach request to MME; Fig. 4, S402; ¶104);
receiving, from the core network mobility management entity (MME; Fig. 4, el. 30), an accept message indicating acceptance of the connectivity request and indicating the connectivity type (PDN connectivity type; abstract; “The local network SIPTO PDN connection indication information transmitted to the UE may be defined as specific information indicating a ) for establishing the connectivity to the data network (receiving Initial context setup/attach accept message from MME; Fig. 4, S410; “In step S410, the attach accept message may be transferred from MME 30 to eNB 20. TEID of S-GW 40 for UL data may also be transferred to the eNB 20. The attach accept message may request an initial context setup, such that radio resource setup of a RAN section (between UE 10 and eNB 20) can be initiated”; ¶109); and
transmitting, to the UE via the signaling radio link, the accept message in a radio resource control (RRC) reconfiguration message (eNB transmitting to UE RRC reconfiguration message having information for UE in regard to attach accept message; Fig. 4, S411; “In step S411, Radio Resource Control (RRC) connection reconfiguration is performed. Accordingly, radio resources of the RAN section are set up so that the setup result of the radio resources can be transferred to the eNB 20”; ¶110).
Furthermore, Vesterinen, in the same field of endeavor, providing access via a cellular access network to a packet data network, discloses transmitting, to the UE via the signaling radio link, the accept message in a radio resource control (RRC) reconfiguration message (transmitting to UE the accept message (the received NAS-PDU) with an RRC Connection Reconfiguration message; Fig. 4, step 6; “The HNB 20 modifies the UE RAN context accordingly and sends in step 6 an RRC Connection Reconfiguration message with the received NAS-PDU to the UE 30 10. The UE may setup an EPS bearer and an APN mapped to the LBO service. The UE 10 responds ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to transmitting, to the UE via the signaling radio link, the accept message in a radio resource control (RRC) reconfiguration message as taught by Vesterinen to modify Kim’s method and system in order to provide access via a cellular access network to a packet data network (abstract).

Claim 2, Kim in view of Vesterinen discloses establishing a data link with the UE based at least in part on receiving the accept message (Kim; based on receiving Initial context setup/attach accept message from MME; Fig. 4, S410; ¶109) indicating the acceptance of the connectivity request (Kim; establishing a data link and transmitting DL and UL; “In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20. In this case, the eNB 20 may also transmit TEID of the eNB 20 for DL data. In addition, UL data may be transferred to S-GW 40 via the eNB 20, and UL data can be transferred from the UE 10”; ¶112).

Claim 3, Kim in view of Vesterinen discloses forwarding, to the data network, data packets of a data flow between the data link and a function for communicating with the data network (Kim; forwarding UL data packet of data link between UE and eNB by setting up/configuring a function in eNB to FIG. 4 is a flowchart illustrating an initial attach operation for implementing 3GPP PDN connection through E-UTRAN”; ¶104).

Claims 4, 13, 18, 24, Kim in view of Vesterinen discloses receiving, from the UE (Kim; UE; Fig. 4, el. 10), an RRC reconfiguration complete message indicating successful configuration of a radio bearer based at least in part on the accept message indicating the acceptance of the connectivity request (Kim; RRC reconfiguration complete message indicating successful configuration of radio bearer (setup result of the radio resources); Fig. 4, S411; “In step S411, Radio Resource Control (RRC) connection reconfiguration is performed. Accordingly, radio resources of the RAN section are set up so that the setup result of the radio resources can be transferred to the eNB 20. In step S412, the eNB 20 may transmit a response message to the initial context setup to MME 30. Simultaneously, the radio bearer setup result may be transmitted. In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20. In this case, the eNB 20 may also transmit TEID of the eNB 20 for DL data. In addition, UL data may be transferred to S-GW 40 via the eNB 20, and UL data can be transferred from the UE 10”; ¶110-112; Vesterinen; receiving, from the UE, an RRC reconfiguration complete message; Fig. 4, step 7); and
transmitting, to the core network mobility management entity (Kim; MME; Fig. 4, el. 30), a setup response message based at least in part on the RRC In step S412, the eNB 20 may transmit a response message to the initial context setup to MME 30. Simultaneously, the radio bearer setup result may be transmitted”; ¶11; “In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20”; ¶112).

Claims 5, 14, 19, 25, Kim in view of Vesterinen discloses wherein the connectivity type is an Ethernet packet data network (PDN)-type (Kim; PDN connectivity type; abstract; “The local network SIPTO PDN connection indication information transmitted to the UE may be defined as specific information indicating a connectivity type selected for the UE PDN connection”; ¶17).

Claims 6, 15, Kim in view of Vesterinen discloses wherein the connectivity request comprises a non-access stratum (NAS) connectivity request message (Kim; UE communicating the signaling session management messages to establishing and maintain connection via NAS layer connectivity messages; “NAS is a functional layer for signaling between a UE and a core network and exchanging a traffic message in a UMTS protocol stack, supports UE mobility, and supports a session management procedure for establishing and maintaining an IP connection between a UE and a PDN GW”; ¶56; “The attach accept message may Vesterinen; up-link NAS transfer; Fig. 2, step 2).

Claims 7, 20, Kim in view of Vesterinen discloses transmitting, to the core network mobility management entity, an identifier of the UE (Kim; step of performing an authentication procedure of the UE by MME, is required transmission of the UE identifier to MME; “In steps S403 and S404, MME 30 may perform an authentication procedure of the UE 10, and may register location information of the UE 10 in HSS 70. In this case, HSS 70 may transmit subscriber information of the UE 10 to the MME 30”; ¶105); and
configuring a function for communicating data packets to the data network, the data packets comprising the identifier (Kim; comprising the identifier; ¶105), a virtual network tag, or a combination thereof (Kim; setting up/configuring a function in eNB to communicate the PDN connection data to the data network; “FIG. 4 is a flowchart illustrating an initial attach operation for implementing 3GPP PDN connection through E-UTRAN”; ¶104).

Claim 8, Kim in view of Vesterinen discloses receiving a second connectivity request for establishing connectivity to the data network (Kim; receiving, from the UE attach request; Fig. 4, S401; “Referring to FIG. 4, a UE 10 may send an attach request message to MME 30 via eNB 20 in );
forwarding the second connectivity request to the core network mobility management entity (forwarding the attach request to MME; Fig. 4, S402; ¶104);
establishing a data link based at least in part on receiving an acceptance of the second connectivity request (Kim; based on receiving Initial context setup/attach accept message from MME; Fig. 4, S410; ¶109) from the core network mobility management entity (Kim; establishing a data link and transmitting DL and UL; “In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20. In this case, the eNB 20 may also transmit TEID of the eNB 20 for DL data. In addition, UL data may be transferred to S-GW 40 via the eNB 20, and UL data can be transferred from the UE 10”; ¶112); and
forwarding data packets of a data flow between the data link and a function for communicating with the data network (Kim; forwarding UL data packet of data link between UE and eNB by setting up/configuring a function in eNB to communicate the PDN connection data to the data network; “FIG. 4 is a flowchart illustrating an initial attach operation for implementing 3GPP PDN connection through E-UTRAN”; ¶104).

Claim 9, Kim in view of Vesterinen discloses transmitting, to the core network mobility management entity, an identifier of the UE associated with the data flow (Kim; step of performing an authentication procedure of the UE by MME, is required transmission of the UE identifier to MME; “In steps S403 and ); and
configuring the function with the identifier of the UE (Kim; setting up/configuring a function in eNB to communicate the PDN connection data to the data network; “FIG. 4 is a flowchart illustrating an initial attach operation for implementing 3GPP PDN connection through E-UTRAN”; ¶104).

Claims 11, 22, Kim in view of Vesterinen discloses establishing a data link with the AN (Kim; AN/eNB; Fig. 4, el. 20) based at least in part on the acceptance of the connectivity request Kim; (based on receiving Initial context setup/attach accept message from MME; Fig. 4, S410; ¶109), wherein the acceptance of the connectivity request comprises at least one parameter for configuring the connectivity to the data network (Kim; context setup/attach accept message from MME including parameters; “In step S410, the attach accept message may be transferred from MME 30 to eNB 20. TEID of S-GW 40 for UL data may also be transferred to the eNB 20. The attach accept message may request an initial context setup, such that radio resource setup of a RAN section (between UE 10 and eNB 20) can be initiated”; ¶109; parameter to setup RAN radio resource, PDN connection type, correlation ID; “In step S609, the attach accept message may be transferred from MME 30 to eNB 20. This attach ); and
establishing a data flow for exchanging data packets with the data network via the data link (Kim; establishing a data link and transmitting DL and UL; “In steps S413 and S414, an attach complete message from the UE 10 may be sent to MME 30 via the eNB 20. In this case, the eNB 20 may also transmit TEID of the eNB 20 for DL data. In addition, UL data may be transferred to S-GW 40 via the eNB 20, and UL data can be transferred from the UE 10”; ¶112).

Claims 12, 23, Kim in view of Vesterinen discloses transmitting, to the AN via the signaling radio link, a set of one or more parameters comprising a physical address of the UE, an Ethernet frame type, an access point name, or a combination thereof, wherein the at least one parameter is from the set of one or more parameters (Kim; UE sending to eNB and MME, attach request message including desired PDN connection (PDN type), Access Point Name (APN), and UE IP address/UE-ID to be authenticated by MME; “Referring to FIG. 4, a UE 10 may send an attach request message to MME 30 via eNB 20 in ).

Claim 16, the limitation of claim 16 analyzed with respect to claim 1, the further limitation of claim 16 disclosed by Kim, an apparatus (eNB; Fig. 4, el. 20; transceiver; Fig. 15, el. 1500) comprising a processor (Fig. 15, el. 1520) of an access node (AN) (eNB; Fig. 4, el. 20; transceiver; Fig. 15, el. 1500), memory (Fig. 15, el. 1530) in electronic communication with the processor (memory coupled to processor; Fig. 15).

Claim 17, analyzed with respect to claims 2 and 3.

Claim 21, the limitation of claim 21 analyzed with respect to claim 1, the further limitation of claim 21 disclosed by Kim, an apparatus (UE; Fig. 4, el. 10) comprising a processor (UE processor; Fig. 1, el. 10), memory (UE memory; Fig. 1, el. 10) in electronic communication with the processor (UE memory coupled to processor of UE; Fig. 15).

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
5/26/2021